      Case 7:19-cv-00403 Document 24 Filed on 12/27/19 in TXSD Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA ,                  §
     Plaintiff,                             §
                                            §           CASE NO. 7:19-CV-00403
VS.                                         §
                                            §
WE BUILD THE WALL, INC.,                    §
FISHER INDUSTRIES, FISHER SAND              §
AND GRAVEL CO., AND NEUHAUS &               §
SONS, LLC,                                  §
     Defendants                             §


  DEFENDANT NEUHAUS & SONS, LLC’S ORIGINAL ANSWER TO PLAINTIFF’S
         FIRST AMENDED COMPLAINT FOR INJUNCTIVE RELIEF


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, NEUHAUS & SONS, LLC, (hereinafter referred to as “Neuhaus”),

Defendant in the above-styled and numbered cause, and respectfully submits its Original

Answer to Plaintiff’s First Amended Complaint for Injunctive Relief and in support thereof,

would respectfully show the Court as follows:

                               ADMISSIONS & DENIALS

       1.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 1.

       2.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 2.

       3.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 3.

       4.    Defendant admits the allegations in paragraph 4.



                                                                                 1|Page
     Case 7:19-cv-00403 Document 24 Filed on 12/27/19 in TXSD Page 2 of 7



      5.     Defendant admits the allegations in paragraph 5.

      6.     Defendant admits the allegations in paragraph 6.

      7.     Defendant admits the allegations in paragraph 7.

      8.     Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 8.

      9.     Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 9.

      10.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 10.

      11.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 11.

      12.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 12.

      13.    Defendant denies the allegations in paragraph 13 that Neuhaus contracted

with Fisher Industries and/or Fisher Sand and Gravel Co. to construct a bollard structure,

wall or similar structure. Defendant contracted with TGR Construction, Inc. solely for the

purpose of leasing its land to it. TGR Construction, Inc. leased the Neuhaus property for

the purpose of constructing border fence facilities. The lease gives TGR Construction,

Inc. control over the leased premises.

      14.    Defendant denies the allegations in paragraph 14 that the Fisher

Defendants acquired a legal interest in Defendant’s land other than a leasehold interest

for approximately 80 feet along the river bank with the option to purchase this property.

Defendant leased its property to TGR Construction, Inc. The lease gives TGR



                                                                                2|Page
     Case 7:19-cv-00403 Document 24 Filed on 12/27/19 in TXSD Page 3 of 7



Construction, Inc. control over the leased premises.

      15.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 15.

      16.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 16.

      17.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 17.

      18.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 18.

      19.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 19.

      20.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 20.

      21.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 21.

      22.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 22.

      23.    Defendant lacks sufficient knowledge or information to form a belief about

the truth of paragraph 23.

      24.    Defendant denies the allegation in paragraph 24 that it is involved in the

construction of a bollard structure, wall, or similar structure on its property. Defendant

leased an approximate 80 foot strip along the river of its property to TGR Construction,

Inc. The lease gives TGR Construction, Inc. control over the leased premises. Defendant



                                                                                3|Page
     Case 7:19-cv-00403 Document 24 Filed on 12/27/19 in TXSD Page 4 of 7



lacks sufficient knowledge or information to form a belief about the truth of the remaining

allegations about the Fisher Defendants.

      25.    Defendant denies the allegation in paragraph 25 that it is involved in the

construction of a bollard structure, wall, or similar structure on its property. Defendant

leased an approximate 80 foot strip along the river of its property to TGR Construction,

Inc. The lease gives TGR Construction, Inc. control over the leased premises. Defendant

lacks sufficient knowledge or information to form a belief about the truth of the remaining

allegations about the Fisher Defendants.

      26.    Defendant denies the allegation in paragraph 26 that it is involved in the

construction of a bollard structure, wall, or similar structure on its property. Defendant

leased an approximate 80 foot strip along the river of its property to TGR Construction,

Inc. The lease gives TGR Construction, Inc. control over the leased premises. Defendant

lacks sufficient knowledge or information to form a belief about the truth of the remaining

allegations about the Fisher Defendants.

      27.    Defendant denies the allegation in paragraph 27 that it is involved in the

construction of a bollard structure, wall, or similar structure on its property. Defendant

leased an approximate 80 foot strip along the river of its property to TGR Construction,

Inc. The lease gives TGR Construction, Inc. control over the leased premises. Defendant

lacks sufficient knowledge or information to form a belief about the truth of the remaining

allegations about the Fisher Defendants.

      28.    Defendant denies the allegation in paragraph 28 that it is involved in the

construction of a bollard structure, wall, or similar structure on its property. Defendant

leased an approximate 80 foot strip along the river of its property to TGR Construction,



                                                                                 4|Page
     Case 7:19-cv-00403 Document 24 Filed on 12/27/19 in TXSD Page 5 of 7



Inc. The lease gives TGR Construction, Inc. control over the leased premises. Defendant

lacks sufficient knowledge or information to form a belief about the truth of the remaining

allegations about the Fisher Defendants.

      29.    Defendant denies the allegation in paragraph 29 that it is involved in the

construction of a bollard structure, wall, or similar structure on its property. Defendant

leased an approximate 80 foot strip along the river of its property to TGR Construction,

Inc. The lease gives TGR Construction, Inc. control over the leased premises. Defendant

lacks sufficient knowledge or information to form a belief about the truth of the remaining

allegations about the Fisher Defendants.

      30.    Defendant denies the allegation in paragraph 30 that it is involved in the

construction of a bollard structure, wall, or similar structure on its property. Defendant

leased an approximate 80 foot strip along the river of its property to TGR Construction,

Inc. The lease gives TGR Construction, Inc. control over the leased premises. Defendant

lacks sufficient knowledge or information to form a belief about the truth of the remaining

allegations about the Fisher Defendants.

      31.    Defendant denies the allegation in paragraph 31 that it is involved in the

construction of a bollard structure, wall, or similar structure on its property. Defendant

leased an approximate 80 foot strip along the river of its property to TGR Construction,

Inc. The lease gives TGR Construction, Inc. control over the leased premises. Defendant

lacks sufficient knowledge or information to form a belief about the truth of the remaining

allegations about the Fisher Defendants.

      32.    Defendant denies the allegation in paragraph 32 that it is involved in the

construction of a bollard structure, wall, or similar structure on its property. Defendant



                                                                                 5|Page
     Case 7:19-cv-00403 Document 24 Filed on 12/27/19 in TXSD Page 6 of 7



leased an approximate 80 foot strip along the river of its property to TGR Construction,

Inc. The lease gives TGR Construction, Inc. control over the leased premises. Defendant

lacks sufficient knowledge or information to form a belief about the truth of the remaining

allegations about the Fisher Defendants.

       33.    Defendant denies the allegation in paragraph 33 that it is involved in the

construction of a bollard structure, wall, or similar structure on its property. Defendant

leased an approximate 80 foot strip along the river of its property to TGR Construction,

Inc. The lease gives TGR Construction, Inc. control over the leased premises. Defendant

lacks sufficient knowledge or information to form a belief about the truth of the remaining

allegations about the Fisher Defendants.

       34.    Defendant denies that Plaintiff is entitled to the relief sought against this

Defendant in its Prayer since this Defendant has had no involvement in any construction

activity on the property leased to TGR Construction, Inc. Defendant denies that any

injunction should issue against it.

                                        PRAYER

       35.    For these reasons, defendant asks the Court to enter judgment that plaintiff

take nothing, dismiss plaintiff’s suit with prejudice, assess costs against plaintiff, and

award defendant all other relief the Court deems appropriate.




                                                                                 6|Page
     Case 7:19-cv-00403 Document 24 Filed on 12/27/19 in TXSD Page 7 of 7



                                         Respectfully submitted,

                                         JONES, GALLIGAN, KEY & LOZANO, L.L.P.


                                         By:    _______________________________
                                                LANCE A. KIRBY
                                                Texas State Bar No. 00794096
                                                Fed. ID No. 21811
                                                2300 W. Pike Blvd., Ste. 300
                                                Weslaco, Texas 78596
                                                (956) 968-5402
                                                (956) 969-9402 Fax
                                                Email: lakirby@jgkl.com

                                                Attorney in Charge for Defendant,
                                                Neuhaus & Sons, LLC



                                CERTIFICATE OF SERVICE
               I certify that on December 27, 2019, a copy of the foregoing was
electronically filed using the CM/ECF system, which will automatically serve a Notice of
Filing on the following attorneys:

      E. Paxton Warner
      Assistant United States Attorney
      1701 W. Bus. Highway 83, Suite 600
      McAllen, Texas 78501

      John A. Smith, III
      Assistant United States Attorney
      One Shoreline Plaza
      800 North Shoreline Blvd., Suite 500
      Corpus Christi, Texas 78401
      Attorneys for Plaintiff, United States of America

      Mark Courtois
      Funderburk Funderburk Courtois, LLP
      2777 Allen Parkway, Suite 1000
      Houston, Texas 77019
      Attorneys for Fisher Defendants


                                                __________________________
                                                LANCE A. KIRBY

                                                                              7|Page
